Citation Nr: 0631543	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  98-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a seizure disorder for the period prior to July 1, 1999.  

2.  Entitlement to an initial rating in excess of 60 percent 
for a seizure disorder for the period beginning July 1, 
1999.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 
1990 to June 1991.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board remanded the case in April 2000, and again in 
October 2004.  It now returns for further review.   


FINDINGS OF FACT

1.  For the rating period prior to July 1, 1999, the 
veteran's seizure disorder was manifested by, on average, at 
least one major seizure per four months.  However, it was 
not manifested by, on average, at least one major seizure 
per three months, or, on average, more than ten seizures per 
week.  

2.  For the rating period beginning July 1, 1999, the 
veteran's seizure disorder has been manifested by at least 
one major seizure per month on an ongoing basis.  

3.  For the entire rating period, the veteran's depressive 
disorder has been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood and anxiety.  

4.  For the entire rating period, the veteran's depressive 
disorder has not been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to  complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  While 
some relationship impairment is present, this did not rise 
to a level significantly impairment social and occupational 
functioning.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, for the rating period prior to July 1, 1999, the 
criteria for a rating of 60 percent, but no more, are met 
for a seizure disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.10, 4.124a including Diagnostic Code 8914 
(2005).

2.  With resolution of reasonable doubt in the appellant's 
favor, for the rating period beginning July 1, 1999, the 
criteria for a 100 percent rating for a seizure disorder are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 
4.124a including Diagnostic Code 8914 (2005).

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial rating of 30 percent, but 
no more, are met for a depressive disorder.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.130 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 
5103(a).  VA regulations also specify that VA will notify 
veterans to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b).  VA has fulfilled these requirements 
in this case.  

The veteran's claim for a higher initial evaluation for 
seizure disorder has been granted in full for the period 
beginning July 1, 1999, based on the grant here of a 100 
percent evaluation for that disorder from that date.  Hence, 
with respect to that portion of that appealed claim, there 
is no reasonable possibility that further notice to the 
veteran or claim development assistance will further the 
claim.  

By a VCAA letter in November 2004 the veteran was informed 
of the notice and duty to assist provisions of the VCAA with 
regard to his claims for a higher initial evaluations for a 
seizure disorder, and for a higher initial evaluation for a 
depressive disorder.  The veteran was informed by this 
letter of the bases for substantiating claims for higher 
evaluations, specifically by providing evidence of greater 
severity of the claimed disabilities, inclusive of lay or 
other evidence to document the frequency and severity of his 
seizures, and medical evidence of greater severity of his 
depressive disorder.  He was also then informed of the 
respective roles of the veteran and VA in development of his 
claims.  Also by the VCAA letter, the veteran was requested 
to submit evidence in his possession.  He was also told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  The letter 
also informed specifically of development required in 
furtherance of the claims.  

The appealed rating actions and statements of the case and 
supplements thereto addressed the claims on appeal.  These 
actions further informed of the bases of review and of the 
evidentiary bases by which a grant of the claims could be 
allowed, and the reasons those evidentiary bases were not 
satisfied in this case.  These documents also informed the 
veteran of development already undertaken, as well as 
evidence of record pertinent to his claims.

VA examinations have been conducted over the course of 
appeal, as addressed below, and these, together with 
numerous treatment records contained within the claims 
folder, appropriately document and address the nature and 
severity of the claimed disabilities over their rating 
periods.  The veteran was also afforded opportunity to 
address his claims on appeal.  Though he was appropriately 
offered the opportunity to address his claims by testimony, 
he declined that offer by a VA Form 9 submitted in June 
2000.  Rather, he addressed his claims by multiple submitted 
statements, and further supported his claims by multiple 
statements of lay witnesses.  There is no indication that 
any desired opportunity to address his claims on appeal, 
including by testimony, was denied the veteran.  

The veteran was appropriately afforded notice of assistance 
to be provided in support of his claims and the respective 
duties and roles of the veteran and VA pertaining to his 
claims, as discussed above.  De novo reviews of the claims 
were conducted by an October 2005 supplemental statement of 
the case.  

It is noted that this supplemental statement of the case is 
a "post decisional" document.  It is the view herein that 
this is not fatal in providing notice as there was, 
subsequent to all notice, de novo review of the appealed 
claims, including consideration of the rating periods and 
appropriate rating criteria for the disabilities the subject 
of appeal, and consideration of appropriate reasons and 
bases for the denial of higher initial evaluations.  As 
such, there is no prejudice to the appellant in proceeding 
with these matters.

The Board is also satisfied that development requested in 
the April 2000 and October 2004 Board remands have been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The Board instructed that the veteran be 
afforded additional VA examination for his claimed 
disabilities, which was undertaken.  The RO also issue 
appropriate VCAA notice and assisted in development of the 
claims, as discussed.

In view of the foregoing, the action taken by the RO 
complies with all of the requirements of law, thereby 
allowing the Board to consider the issues on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  
Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed 
above, since he was given ample notice and opportunity to 
remedy deficiencies in his claim prior to de novo review of 
his claims by the October 2005 supplemental statement of the 
case.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In Dingess/Hartman  v. Nicholson, the Court recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer 
required because the claim has already been substantiated." 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, those 38 U.S.C.A. § 5103 analyses are here obviated 
for the downstream issues of an initial evaluation for 
seizure disorder, and initial evaluation for a depressive 
disorder.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

2.  Rating Considerations Common to All Appealed Claims 

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history 
of those disabilities, particularly as they affect the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

When considering initial ratings, the level of disability 
over the entire rating period is to be considered.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

3.  Higher Initial Ratings for Seizure Disorder

A.  Factual Background

A January 1995 head CT with and without contrast and MRI at 
the University Medical Center in Lafayette, Louisiana were 
all normal.  A January 1995 treatment record from that 
facility noted that the veteran had his first seizure two 
months prior, that he was started on Dilantin, and that he 
had had five to six episodes since that time.  

At a March 1995 treatment the veteran reported having 
seizures since November 1994, but not having seizures for 
the prior two months since taking Dilantin.  However, at the 
March 1995 visit he then sought treatment for recurrence of 
a seizure.  

At an April 1995 VA treatment the veteran reported that he 
had had approximately five seizures since November 1994, 
most recently in February 1995.  

At a May 1995 VA examination for central neurological 
disorders, the veteran reported having had a total of four 
to five generalized tonic/clonic-type seizures prior to 
being treated with Dilantin, and having only one seizure, in 
February 1995, since that time.  That examiner assessed 
generalized tonic/clonic seizures.  

A June 1995 head CT with and without contrast was 
unremarkable.  

A November 1995 VA treatment noted that recent MRI and EEG 
scans were normal, and the veteran reported having no 
seizures since February 2005.  

At a January 1996 VA treatment the veteran reported that his 
last seizure was in December 1995.

At a June 1996 VA treatment the veteran complained of 
multiple physical problems, and noted that the one positive 
was that he hadn't had a seizure.  He was continuing with 
Dilantin therapy.  

At a VA general examination in August 1997, the veteran 
reported having grand mal seizures since 1994, treated with 
Dilantin, with his last seizure on July 4, 1997.  

At an August 1997 VA neurological examination the veteran 
reported that his seizure disorder was much improved with 
Dilantin, though he added that stopping Dilantin would 
precipitate recurrence of seizures.  

At a VA psychiatric examination for compensation purposes in 
Aug 1998, the veteran could not say whether he ever lost 
consciousness during a seizure event, and the examiner noted 
that the veteran was vague in his description of his 
seizures, describing them as "shaking all the time."  
However, at a VA neurological examination in September 1998 
to assess his seizures, the veteran provided greater detail.  
He then informed that his seizures would begin with a 
prodromal feeling of strangeness and dizziness, followed by 
a generalized shaking and then a loss of consciousness.  He 
added that he was amnesic for the seizure event, but when 
the seizure stopped he would be confused and foggy, and it 
would usually take him up to an hour to regain clear 
thinking.  He reported that he had these seizures 
approximately once per week, despite taking Dilantin and 
being followed by a neurologist.  

The description by the veteran at the September 1998 VA 
examination of his major seizure events is reasonably 
consistent with his other descriptions of these events over 
the rating period, including in treatment and evaluation 
records.  It is also reasonably consistent with descriptions 
of these events by his wife, co-workers, and supervisors.  
However, the reported frequency of these major seizures 
varies in the different reports.    

In June 2000 the veteran submitted statements from several 
laypersons, and also submitted a calendar on which he 
recorded seizure incidents.  The calendar records generally 
reflect the following seizure activity:  
             
July 1999	one major, one moderate, five minor 
seizures; 
August 1999	six minor;
September 1999	one major, five minor;
October 1999	four minor and one unspecified 
seizure;
November 1999	two major, five minor;
December 1999	two major; 
January 2000	one major, one moderate, five minor;
February 2000	one major, five minor, plus minor 
seizures all day 	on February 22;
March 2000	one moderate, seven minor;
April 2000	one major, two minor, two 
unspecified;
May 2000	two major, one moderate, six minor, 
and one 	unspecified;
June 2000	one major and two minor.

Among submitted statements in June 2000, the veteran's shop 
foreman reported his having approximately two to three minor 
seizures and one major seizure per week, though frequency 
varied.  He based his report on seizures he himself 
witnessed, as well as on reports of fellow workers.  The 
foreman noted that severe seizures resulted in the veteran 
remaining incoherent for a short period of time, and usually 
resulted in his having to leave work for the day.  

The veteran's quality control foreman also then reported 
personally witnessing several of the veteran's seizures, and 
estimated that the veteran averaged two to three seizures 
per week, most of them consisting of a tremor and the 
veteran becoming somewhat incoherent and disoriented, and 
lasting up to a minute or two.  A co-worker also reported 
witnessing several of the veteran's seizures, as well as the 
veteran's shaking spells.  

The veteran's wife reported that the veteran averaged two 
major seizures per month, lasting 20 to 30 seconds and 
characterized by loss of control of his body, loss of 
consciousness, and convulsions, with the veteran confused 
and disoriented afterwards.  She also reported that he had 
two to three minor seizures per week, lasting a few seconds 
to a few minutes, with body tremors, loss of awareness of 
his surroundings, and confusion.  

Treatment records in 2000 and thereafter generally reflect 
the veteran's complaints of major seizures of one to two 
times per month or greater frequency, as well as some minor 
seizures.  Examiners noted difficulty on Dilantin therapy 
involving a very narrow therapeutic range, resulting in 
problems of too low Dilantin with seizures or too high with 
Dilantin toxicity symptoms similar to those of seizures.  
While two EEGs and an MRI were noted in 2001 treatment 
records to have reflected no epileptogenic activity or 
suggestion of epilepsy, examiners have fairly consistently 
assessed epilepsy or pseudo-epilepsy, with fairly 
consistently noted symptoms of seizures.  

At a July 2000 VA neurological examination, the veteran 
reported having severe seizures one to two times per month, 
involving shaking of his arms and loss of consciousness, as 
well as being confused and worn out afterwards.  

Another co-worker in a July 2000 statement informed of 
witnessing the veteran's shaking spells or seizures 
occurring approximately once per week, and noted that he 
felt the veteran struggled every day to get through the 
workday.  

Upon a November 2002 VA neurological treatment evaluation, 
the veteran reported having "grand mal" seizures four to 
five times per month, when he would fall on the floor, his 
body would twitch and his eyes roll backward, and he would 
make noises, but he would have no memory of the event.  He 
reported that these events were witness by his wife, and 
that following these seizures he would have muscle 
twitching, weakness, and loss of orientation.  The examiner 
noted the veteran's difficulty with Dilantin taken to treat 
his seizures, with recurrent bouts Dilantin toxicity.  

At a further November 2002 VA neurological treatment 
evaluation, the veteran reported having his more severe 
seizures on average once per month, with confusion for a 
while after each episode.  He also reported minor episodes 
with muscle twitching occurring two to three times per week.  
The examiner noted that the veteran had a standard MRI in 
the past and two normal EEGs.  The examiner nonetheless 
assessed ongoing seizures uncontrolled on Dilantin, though 
with none since recently beginning Lamictal.

In January and February of 2003 the veteran received care 
for low back pain which he reported began when he apparently 
hurt himself when he fell during a seizure in December 2002.  

The veteran's shop foreman provided a further statement in 
June 2003, noted that in February 2003 and May 2003 the 
veteran had significant seizures, and that in 2001 the 
veteran was severely debilitated by Dilantin toxicity.  A 
co-worker, also in a June 2003 statement, affirmed having 
witnessed and assisted the veteran during a seizure episode 
when he had to physically pick him up off the ground, put 
him in his car, and drive him home.  That co-worker also 
witnessed the veteran suffering from Dilantin toxicity in 
the summer of 2001, with significant disorientation and 
mental confusion, as well as multiple seizures during that 
interval.  

Another co-worker, in a June 2003 statement, reported 
witnessing quite a few of the veteran's seizures over eight 
years of work, estimating that the veteran had minor 
seizures a few times a week, and major ones once or twice a 
month.  He reported having to personally assist the veteran 
during times of mental confusion.  

Also in June 2003, the veteran's brother reported having 
personally witnessed 15 to 20 seizures involving involuntary 
twitching.  A friend provided a June 2003 statement 
attesting to witnessing a severe seizure during New Year 
holidays in 2003.  

In his own statement submitted in June 2003, the veteran 
reported having two major seizures in March 2003, one in 
April 2003, and one in May 1993, with additional minor 
seizures and shaking episodes.  Also submitted was a record 
of lab results from 1996 through 2002 showing that virtually 
all tests between December 1999 and December 2002 showed 
Dilantin levels either above or below the therapeutic range, 
with virtually no levels tested in therapeutic range during 
that period.  

B.  Law and Analysis for Seizure Disorder Initial Rating 
Claims

The veteran's major seizure episodes more nearly approximate 
the symptom set of major seizures of psychomotor epilepsy, 
under Diagnostic Code 8914.  That disorder is rated under 
the general rating formula for major and minor epilepsy.  
38 C.F.R. § 4.124a, Diagnostic Code 8914 (2005).  The 
various forms of epilepsy are evaluated in accordance with a 
general rating formula, as follows: 

A confirmed diagnosis of epilepsy with history of 
seizures warrants a 10 percent evaluation.  A 10 
percent evaluation is also the minimum evaluation 
when continuous medication is shown necessary for 
the control of epilepsy.  (This minimum evaluation 
will not be combined with any other rating for 
epilepsy).

A 20 percent evaluation is warranted when there 
has been at least 1 major seizure in the last 2 
years or there have been at least 2 minor seizures 
in the last 6 months.

A 40 percent evaluation requires at least 1 major 
seizure in the last 6 months or 2 major seizures 
in the last year; or an average of at least 5 to 8 
minor seizures weekly.

A 60 percent evaluation requires an average of at 
least 1 major seizure in 4 months over the last 
year; or 9 to 10 minor seizures per week.

An 80 percent evaluation requires an average of at 
least 1 major seizure in 3 months over the last 
year; or more that 10 minor seizures weekly.

A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last 
year.  

38 C.F.R. § 4.124a (2005).

The Board notes that the veteran's reports at the September 
1998 VA neurological evaluation to the effect that he had a 
major seizure weekly, and at one of the November 2002 
neurological treatment visits to the effect that he had a 
major seizure four to five times per moth, were inconsistent 
with numerous prior and subsequent accounts of the frequency 
of his seizures.  Notably, at a another treatment visit just 
a few days later in November 2002 he reported major seizures 
at least once per month, not four to five times per month.  
His other accounts of the frequency of his seizures appear 
to be relatively consistent with each other and with 
statements by lay witnesses.  Based on the preponderance of 
the evidence, the Board concludes that the veteran had a 
major seizure averaging approximately once every four months 
up until July 1999, and beginning July 1999 he had major 
seizures averaging at least once per month.  The Board 
accordingly concludes that the evidence preponderates toward 
granting a 60 percent evaluation for the rating period prior 
to July 1, 1999, and preponderates toward granting a 100 
percent evaluation for the period beginning July 1, 1999.  
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  

The evidentiary records does not reflect an incidence of 
minor seizures of such frequency as to warrant a still 
higher evaluation.  Id.  The evidence of record most nearly 
approximates these conclusions, for rating purposes, and 
hence neither higher nor lower evaluations are warranted 
than those assigned here.  38 C.F.R. § 4.7 (2005).  Hence 
the preponderance of the evidence is against assigning still 
higher evaluations during any interval during the rating 
period, and, therefore, the benefit of the doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



4.  Initial Evaluation for a Depressive Disorder

The veteran's depressive disorder is rated under the General 
Rating Formula for Mental Disorders, which provides 
percentage ratings as follows:       
                 
Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.          70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.          
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.          10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or 
to require continuous medication.          
0

38 C.F.R. § 4.130 (2005).  

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 
reflect some danger of hurting self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or occasionally fails to 
maintain minimal personal hygiene (e.g., smears feces), or 
gross impairment in communication (e.g., largely incoherent 
or mute).  Scores ranging from 1 to 10 reflect persistent 
danger of severely hurting self or others (e.g., recurrent 
violence), or persistent inability to maintain minimal 
personal hygiene, or serious suicidal act with clear 
expectation of death.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The veteran has self-reported significant depression due to 
his seizure disorder, and VA examiners have generally 
concurred that the veteran has depression or depression with 
anxiety.  This depressive disorder has been manifested 
fairly consistently by a flattened affect, some reduced 
interest in activities, depressed mood, at some points 
suicidal or homicidal ideation though without indicated 
intent or plan, and some impaired coping.  However, thinking 
and judgment have generally remained intact, with no 
delusions or hallucinations identified.  While a VA examiner 
in August 1997 assigned a GAF of 55, likely related to some 
reported suicidal ideation and homicidal ideation toward a 
former coworker, both without plan, a GAF has generally been 
assigned throughout the rating period in the 60 to 65 range, 
reflecting some difficulty or impairment in social and 
occupational functioning, but generally functioning fairly 
well.  

While the Board recognizes the veteran's and his wife's and 
co-workers statements reflecting the veteran change in 
functioning and ability or willingness to interact with 
others, these changes appear to be generally associated with 
his significant physiological difficulties, including 
notably migraine headaches, nausea and vomiting, generally 
feeling ill, back pain, and symptoms related to his seizure 
disorder.  These significant impairments and impediments to 
functioning may contribute to his depression, but they are 
nonetheless distinct from his depression.  The veteran is 
separately rated for his seizure disorder, and these other 
physiological disorders are not service-connected.  The 
Board can only rate the veteran for his depressive disorder 
based on level of impairment due to that disorder, and not 
due to other disorders also impairing functioning.  
38 C.F.R. § 4.1, 4.2 (2005).  

The preponderance of the evidence is to the effect that the 
veteran's depressive disorder is causative of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood and anxiety.  Hence, a 30 percent evaluation is 
warranted for the veteran's depressive disorder for the 
entire rating period.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  

The Board has considered the next higher, 50 percent 
evaluation for psychiatric disability.  However, taken as a 
whole, the evidentiary record generally does not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work 
and social relationships.  While the veteran may also be 
exhibiting some social avoidance due to his depressive 
disorder, it appears that much of this avoidance is in fact 
precipitated by his chronic daily or nearly daily 
debilitating migraine headaches, associated nausea and 
vomiting, as well as other physical ailments.  The veteran's 
mood impairment and avoidance, to the extent attributable to 
his depressive disorder, appears not to reach a level 
resulting in reduced reliability and productivity in social 
and occupational functioning.  In submitted statements by 
the veteran's relatives, friends, coworkers, and supervisor, 
the veteran is not reported to be avoiding others or 
occupational activities other than primarily due to illness.  
Psychiatric examiners have not reached a different 
conclusion, including as reflected in the GAF scores 
assigned, as addressed above.  

Thus, taken as a whole, the evidence preponderates against 
the veteran meeting the next higher, 50 percent evaluation 
criteria for his depressive disorder, for the entire rating 
period.  Rather, the veteran's symptoms more nearly 
approximate those for a 30 percent evaluation.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434.  

5.  Fenderson Consideration

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorders have been 
since the veteran filed his claims for service connection, 
which are the beginning of the appeal periods.  Thus, the 
Board concludes that staged ratings for the rated disorders 
are not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).



ORDER

For the rating period beginning July 1, 1999, a 100 percent 
disability rating is assigned for a seizure disorder, 
subject to the law and regulations governing the payment of 
monetary awards.

For the rating period prior to July 1, 1999, a 60 percent 
disability rating, but no more, is assigned for a seizure 
disorder, subject to the law and regulations governing the 
payment of monetary awards.

For the entire applicable rating period, a 30 percent 
disability rating, but no more, is assigned for a depressive 
disorder, subject to the law and regulations governing the 
payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


